Title: From Thomas Jefferson to Thomas Newton, 27 November 1801
From: Jefferson, Thomas
To: Newton, Thomas


Dear Sir
Washington Nov. 27. 1801.
I have just recieved your favor of the 18th and after due thanks for your attention to the procuring the cyder, I according to your desire mention that it may be consigned to mr John G. Ladd, merchant at Alexandria, who will receive & forward it to the address of mr John Barnes his correspondent & my agent here.
I sincerely congratulate you on the unexpected news of peace. it is a happy event for this country as well as the rest of the world, inasmuch as it restores business to a steady course, and [secures?] our peace, and thereby enables us to pursue with safety the financial operations which our interests require. accept assurances of my sincere esteem & respect.
Th: Jefferson
